 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     DONALD M. for M.M.
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     DONALD M. for M.M.,                                           No.   2:18-CV-107-KJN
13

14
                            Plaintiff,
15                                                                 STIPULATION AND ORDER
                                                                   FOR EXTENSION OF
16
                                                                   TIME TO FILE PLAINTIFF’S
17          v.                                                     MOTION FOR SUMMARY
                                                                   JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to December 21, 2018.
25
            This is a first extension, though after the initial due date, based on counsel’s having several
26
     other briefs due, as well as other work.
27

28   ////



                                                [Pleading Title] - 1
 1   Dated:    December 18, 2018                                     /s/ Jesse S. Kaplan
                                                                     JESSE S. KAPLAN
 2
                                                                     Attorney for Plaintiff
 3

 4
                                                                     McGREGOR SCOTT
 5
                                                                     United States Attorney
 6                                                                   DEBORAH LEE STACHEL
                                                                     Regional Counsel, Region IX
 7                                                                   Social Security Administration
 8

 9   Dated: December 18, 2018                                          /s/ per e-mail authorization
10                                                                   FRANCESCO BENAVIDES
11                                                                   Special Assistant U.S. Attorney
                                                                     Attorney for Defendant
12

13

14
                                                    ORDER
15

16

17            Based on the parties’ stipulation, the requested extension of plaintiff’s time to file a

18   motion for summary judgment brief is extended to December 21, 2018.
19
              SO ORDERED.
20
     Dated: December 19, 2018
21

22

23

24

25

26

27

28



                                                [Pleading Title] - 2
